Citation Nr: 0329229	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  97-34 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD), on appeal from an 
original grant of service connection, to include the issue of 
entitlement to an extraschedular evaluation.  

2.  Entitlement to a compensable rating for postoperative 
residuals of degenerative disc disease (DDD) of the 
lumbosacral spine from February 1, 1962, through January 5, 
1998, to include the issue of entitlement to an 
extraschedular evaluation.  

3.  Entitlement to a disability rating in excess of 40 
percent for post-operative residuals of DDD of the 
lumbosacral spine from January 6, 1998, through June 18, 
2000, to include the issue of entitlement to an 
extraschedular evaluation.  

4.  Entitlement to a disability rating in excess of 60 
percent for post-operative residuals of DDD of the 
lumbosacral spine from June 19, 2000, and thereafter, to 
include the issue of entitlement to an extraschedular 
evaluation.  



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  

This matter arose as a result of rating decisions rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, in June and December 1997.  

The veteran and his spouse provided testimony in support of 
the veteran's appeal at RO hearings that were conducted in 
December 1997 and March 1998.  The Board remanded the case in 
February 1999 for additional development.  The veteran 
thereafter testified at a Travel Board hearing that was 
conducted by the undersigned at the RO on March 13, 2000.  
Later in March, the Board again remanded the case for 
additional development.  Following the requested development, 
the RO in October 2001 increased the rating for postoperative 
residuals of degenerative disc disease of the lumbar spine to 
60 percent, effective from June 19, 2000, and continued the 
70 percent rating for post-traumatic stress disorder.  In May 
2002,  the Board denied the claims reflected on the title 
page of this document.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated in 
February 2003, the Court granted the joint motion of the 
parties, vacated the Board's decision, and remanded the case 
to the Board for further proceedings.  Copies of the Court's 
Order, the joint motion, and the brief of the appellant in 
this matter have been placed in the claims file.  

In May 2003, the Board wrote to the veteran and afforded him 
the opportunity to submit additional argument and evidence in 
support of his appeal.  Although private medical reports 
dated in August and September 1985 were received at the Board 
in March 2003, no evidence or argument was received from the 
veteran following the May 2003 letter.  Although the veteran 
indicated in a recent document that he had authorized his 
attorney to represent him before VA, the attorney and the 
veteran were notified by the Board in October 2003 that the 
attorney's accreditation to represent claimants before VA had 
not been restored.  The matter is now before the Board for 
further appellate consideration.  


REMAND

The joint motion, citing Charles v. Principi, 16 Vet. 
App. 370, 374 (2002), indicates that the Board did not 
adequately address the duty-to-notify provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Specifically, the joint motion 
states that the Board "did not discuss what documents placed 
Appellant on notice as to what evidence he would provide and 
what evidence, if any, VA would provide to substantiate his 
claims for higher disability evaluations."  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. 
§ 5103(a) (West 2002).  

Although the record contains various documents that the Board 
had found essentially fulfilled VA's obligations under the 
VCAA, the joint motion found otherwise.  The RO should ensure 
that the veteran is properly notified of his rights and 
responsibilities under the VCAA, taking into account the 
recent decision of the United States Court of Appeals for the 
Federal Circuit invalidating the 30-day time limit set forth 
in 38 C.F.R. § 3.159(b)(1) (2003), for responding to VA 
requests to claimants for evidence and information in support 
of their claims.  The Federal Circuit held that the 30-day 
time limit was incompatible with the statute under which it 
was promulgated.  The Federal Circuit stated:  

We reject the government's arguments 
and conclude that the thirty-day time 
limitation contained in the challenged 
regulation is an unreasonable exercise of 
VA's discretion.  We recognize that the 
plain language of [38 U.S.C.] § 5103(b) 
only prohibits VA from paying any benefit 
based on a claim application if 
information or evidence requested is not 
received within one year of the notice.  
While there may be a technical argument 
that the challenged regulation may not 
directly contradict § 5103(b)(1) on its 
face, we conclude that this regulation is 
not a reasonable implementation of 
congressional intent expressed in the 
plain language of the statute.  The 
statute is clearly intended to provide 
claimants with one year to submit the 
requested evidence.  

. . . .

The issue with respect to the one-
year and thirty-day time frames, however, 
arises solely with regard to a notice to 
a claimant "of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate a claim."  38 
U.S.C. § 5103(a) (emphasis added).  
Stated another way, statutory provision § 
5103(a), and therefore regulatory 
provision § 3.159, apply only when a 
claim cannot be granted in the absence of 
additional necessary information 
described in the notice.  To the extent 
that some new circumstance obviates the 
need for the additional information 
requested, we presume the notice would 
immediately be retracted and the benefit 
awarded.  Otherwise, § 5103(a)(1) clearly 
establishes one year as an outer limit 
for a claimant to submit the additional 
necessary information or evidence.  
Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) ("the DAV case").  
Thus, the question is whether a premature 
denial of a claim, short of one year, 
with the promise to reopen reasonably 
satisfies the one-year requirement.  We 
hold that it does not.  

Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

The record also shows that the veteran was last examined for 
compensation purposes in September 2000.  More recent 
examinations are needed in order to determine the current 
severity of the service-connected psychiatric and low back 
disorders.  Moreover, the criteria for evaluating 
intervertebral disc syndrome have been changed twice in the 
last year.  The first change in the rating criteria became 
effective on September 23, 2002.  See 67 Fed. Reg. 54,345, 
54,349 (Aug. 22, 2002) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293) (2003)).  The second change became 
effective on September 26, 2003.  See 68 Fed. Reg. 51,454, 
51,456-57 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5243).  Under Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  

The Board notes that the recent changes to the rating 
criteria require, under certain circumstances, the separate 
evaluation of any neurologic residuals resulting from the 
service-connected intervertebral disc syndrome.  

Accordingly, this case is REMANDED for the following action:  

1.  The RO should advise the veteran of 
his rights and responsibilities under the 
VCAA.  The RO's notice should comply with 
the notification requirements of 38 
U.S.C.A. § 5103(a) with respect to any 
pending claim.    The RO should inform 
the veteran that any evidence and 
information submitted by him in response 
to VA's request must be received within 
one year of the date of the letter and 
that the veteran should inform the RO if 
he desires to waive the one-year period 
for response.  

2.  The RO should determine whether the 
veteran desires to appoint a 
representative other than his private 
attorney to represent him before VA.  Any 
response should be documented in the 
record.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for psychiatric 
and low back disabilities since September 
2000.  After securing the necessary 
release, the RO should attempt to obtain 
these records and associate them with the 
claims file.  

4.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of his 
service-connected postoperative residuals 
of degenerative disc disease of the 
lumbosacral spine.  All indicated tests 
should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner is requested to describe any 
neurologic residuals resulting from the 
service-connected low back disability, to 
include identifying the affected nerves.  
The claims file should be made available 
to the examiner for review before the 
examination.  

5.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the current severity of his service-
connected post-traumatic stress disorder.  
All indicated tests should be performed, 
and all manifestations of current 
disability should be described in detail.  
The claims file should be made available 
to the examiner for review before the 
examination.  

6.  Following any further indicated 
development, the RO should review the 
record and readjudicate the issues 
currently on appeal, taking into account 
the recent changes in the criteria for 
evaluating intervertebral disc syndrome 
discussed above.  If the benefits sought 
on appeal are not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran provided with 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  However, he has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV,



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



